Filed 1/21/14 P. v. Delaney CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                         B247762

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. NA093230)
         v.

STANLEY J. DELANEY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
Arthur Jean, Jr., Judge. Affirmed.
         Joanie P. Chen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Susan Sullivan Pithey,
Supervising Deputy Attorney General, Shawn McGahey Webb, Deputy Attorney
General, for Plaintiff and Respondent.
                                     INTRODUCTION


         A jury found defendant and appellant Stanley Delaney (defendant) guilty of
attempted second degree robbery, assault with a deadly weapon, and mayhem. On
appeal, defendant contends that the trial court committed reversible sentencing error
when it doubled his eight-year base sentence on the mayhem conviction under the “Three
Strikes” law based on a prior juvenile adjudication of a serious or violent felony.
According to defendant, the doubled sentence based on his prior juvenile adjudication
violated his federal constitutional right to a jury trial because the juvenile adjudication
was not tried by a jury.
         Because defendant’s sentencing contention is directly contrary to the California
Supreme Court’s decision in People v. Nguyen (2009) 46 Cal. 4th 1007, we must reject
defendant’s claim of sentencing error. We therefore affirm the judgment of conviction.


                               FACTUAL BACKGROUND1


         On July 28, 2012, at approximately 10:30 p.m., defendant grabbed the victim as
she walked to her car and held a knife to her neck. When defendant demanded money,
the victim told him her purse was in her car. Defendant pushed the victim through the
driver’s side door into the passenger side of her car and demanded to know the location
of her purse. The victim was able to open the car door and run to safety. During the
incident, defendant slashed the victim’s face causing a wound that required 30 stitches to
close.




1
       Because defendant’s appeal raises only a single issue of sentencing error, we
briefly summarize the factual basis for his convictions.


                                               2
                            PROCEDURAL BACKGROUND


       Following trial, the jury found defendant guilty of attempted second degree
robbery in violation of Penal Code sections 664 and 211, 2 assault with a deadly weapon
in violation of section 245, subdivision (a)(1), and mayhem in violation of section 203.
The jury found true the allegations that defendant inflicted great bodily injury on the
victim within the meaning of section 12022.7, subdivision (a) and personally used a
deadly weapon within the meaning of section 12022, subdivision (b)(1).
       At the sentencing hearing, defendant admitted the allegation that he had suffered a
prior juvenile adjudication of a violent or serious felony within the meaning of sections
667, subdivisions (b) through (i) and 1170.12, subdivisions (a) through (d). The trial
court sentenced defendant to an aggregate prison term of 18 years and four months
comprised of the following: a base term of eight years on the mayhem conviction,
doubled to 16 years pursuant to the prior juvenile strike adjudication, and a consecutive
term of eight months on the attempted robbery conviction, doubled to 16 months based
on the prior juvenile strike adjudication, plus an additional, consecutive one-year term
based on the firearms enhancement. The trial court also imposed but stayed an 11 -year
term on the assault conviction.


                                       DISCUSSION


       Defendant contends that the imposition of an additional term on his mayhem
conviction based on his prior juvenile strike adjudication violated his federal
constitutional right to trial by jury because the juvenile adjudication was not tried by a
jury. But defendant also concedes that his sentencing contention is contrary to the
holding in People v. Nguyen, supra, 46 Cal.4th at pp. 1014-1018, and that we are bound




2
       All further statutory references are to the Penal Code, unless otherwise indicated.

                                              3
to follow that decision under Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d
450.
       Given defendant’s concession that we are bound to follow People v. Nguyen,
supra, 46 Cal. 4th 1007, we reject his claim of sentencing error and affirm his judgment of
conviction.


                                     DISPOSITION


       The judgment of conviction is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 MOSK, J.


We concur:



              TURNER, P. J.



              KRIEGLER, J.




                                            4